DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 3 is objected to because of the following informalities:  On line 3, the claim does not end with a period “.”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 4, the claim does not end with a period “.”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik (WO 2018/213400), and further in view of Chirica et al. (US 2009/0222746, hereinafter Chirica).
Regarding claim 1, Naik teaches a productivity tool (monitoring apparatus 10, fig. 2) for an analytical laboratory having a plurality of laboratory instrument(s) (page 6 lines17-18: The laboratory monitoring apparatus 10 includes an augmented video display with a laboratory environment 14 that includes a multitude of diagnostic apparatus 16), the productivity tool comprising: 5
a control unit (laboratory manager 42, fig.2) communicatively connectable to one or more laboratory instrument(s) of a first group (multitude of diagnostic apparatus 16) (page 6 lines 31-33: The monitoring apparatus 10 also includes a laboratory manager 42 in communication with the multitude of diagnostic apparatus 16; multitude of diagnostic apparatus 16 correspond to a first group of laboratory instruments); 
one or more surveillance device(s) (image capture device 18, fig. 2) external to the laboratory instrument(s) (as shown in fig. 2, image capture device or camera 18 is included in the lab environment 14 but is external to the diagnostic apparatus 16) arranged to capture one or more external surveillance stream(s) of one or more of  a second group of laboratory instruments (page 6 lines 19-23: The monitoring apparatus 10 includes an image capture device 18 for selectively capturing an optical image 20 of at least a portion of the laboratory environment 14 as well as an image transmission device 22. The image transmission device 22 is in communication with the image capture device 18, for selectively transmitting the captured optical image 20 over a communications medium 26; page 7 lines 8-10: The image capture device 18 disclosed herein is preferably a video camera and the optical image 20 is a real time video image of at least a portion of the laboratory environment 14; camera or image capture device captures image of only a portion of the laboratory environment, and therefore diagnostic apparatus 16 in the portion of the laboratory environment correspond to a second group of laboratory instruments); and 
10a lab monitoring interface (display as shown in fig. 1; page 4 lines 26-29: The graphical element is for communicating status information regarding one or more of the plural diagnostics apparatus within the laboratory environment to a user viewing the display on the image display device), 
wherein the control unit is configured to: 
receive one or more internal data stream(s) (receiving status information) from the laboratory instrument(s) of the first group (page 4 lines 23-25: The laboratory monitoring apparatus disclosed herein also includes a laboratory manager in communication with the plural diagnostic apparatus at least for receiving status information therefrom) and one or more external surveillance stream(s) (receiving optical image 20) of the laboratory instrument(s) of the second group (page 6 lines 24-26: The monitoring apparatus 10 also includes an image receiver 30, in communication with the image transmission device 22 via the communications medium 26, for receiving the transmitted optical image 20 from the image transmission device 22; camera or image capture device captures image of only a portion of the laboratory environment, and therefore diagnostic apparatus 16 in the portion of the laboratory environment correspond to a second group of laboratory instruments), the internal data stream(s) comprising data indicative of an operational status of one or more laboratory instrument(s) of the first group (page 4 lines 23-25: The laboratory monitoring apparatus disclosed herein also includes a laboratory manager in communication with the plural diagnostic apparatus at least for receiving status information therefrom),
15process the internal data stream(s) from the laboratory instrument(s) of the first group to extract the operational status of one or more laboratory instrument(s) of the first group (page 4 lines 23-26: The laboratory monitoring apparatus disclosed herein also includes a laboratory manager in communication with the plural diagnostic apparatus at least for receiving status information therefrom and for selectively directing the image processor to embed a rendered graphical element within the generated display in response to the status information), 
output the operational status of any one of the laboratory instrument(s) of the first group via the lab monitoring interface (page 4 lines 26-29:  The graphical element is for communicating status information regarding one or more of the plural diagnostics apparatus within the laboratory environment to a user viewing the display on the image display device; page 6 line 31 – page 7 line 7: The monitoring apparatus 10 also includes a laboratory manager 42 in communication with the multitude of diagnostic apparatus 16 at least for receiving status information 44 therefrom and for selectively directing the image processor 36 to embed a rendered graphical element 46 within the generated display 34 in response to the status information 44. FIG. 1 provides an exemplary view of several rendered graphical elements 46 embedded onto the generated display 34 of several items of diagnostic equipment 16 located within the laboratory environment 14. The graphical element 46 is for communicating status information 44 regarding one or more of the plural diagnostics apparatus 16 within the laboratory environment 14 to a user 50 viewing the display 52 on the image display device 34).
However, Naik does not explicitly teach to process the external surveillance stream(s) of the laboratory instrument(s) of the second group to detect an operational status of one or more laboratory instrument(s) of 20the second group, and outputting the operational status of any one of the laboratory instrument(s) of the second group via the lab monitoring interface.
Chirica teaches to process the external surveillance stream(s) (camera 103 located in the physical laboratory as shown in fig. 2) of the laboratory instrument(s) of the second group (physical laboratory station or stations) to detect an operational status (observe a specific machine or operation to determine the laboratory device status or status of the physical laboratory station) of one or more laboratory instrument(s) (laboratory device status) of 20the second group ([0145]: virtual laboratory 900 and/or virtual laboratory stations 905-930 may include one or more active components 1512 that link to one or more cameras 103 (e.g., video cameras, still cameras) located in the physical laboratory (see FIG. 2). Cameras 103 may provide real-time video feedback from the physical laboratory. For example, an active component related to virtual grossing station 910 may link to and provide live video feedback from a camera 103 located in the physical grossing station. Each virtual laboratory station may link to a camera 103 that is located to observe the related physical laboratory station or stations. Virtual laboratory 900 and/or virtual laboratory stations 905-930 may also link to cameras 103 configured to observe a specific machine or operation. For example, virtual laboratory 900 and/or virtual laboratory stations 905-930 may link to a camera 103 that is configured to observe the sample as it passes through a staining operation; [0148]:  Virtual laboratory 900 may include an analysis active component 970 enabling a selection by a user indicating a desire for management and/or economic data associated with a physical laboratory. Such information may include, for example, data related to at least one laboratory device, a job identifier, a time per operation, a user identifier, a success identifier, laboratory device service information, laboratory device status, physical laboratory economic data, lean workflow data, and/or potential improvement data. Such data may be provided by analytical modules 203, operational modules 202, and interface modules 201, via workflow server 155. It is also contemplated that external data may be provided via a connection of workflow server 155 to an outside network), output the operational status (display service information) of any one of the laboratory instrument(s) of the second group (virtual laboratory stations 905-930) via the lab monitoring interface (Virtual laboratory 900 and/or virtual laboratory stations 905-930 may be configured to display service information. At least some of the service information may be derived from sensors 102 associated with the laboratory devices. As shown in FIG. 8, in one embodiment of virtual laboratory 900 and/or virtual laboratory stations 905-930, a visual component and/or cue 1248 may display the service information (e.g., indicating a need for servicing of a particular physical laboratory device). Visual component or cue 1248 may be associated with one or more active components 1258 that allow an operator to take an action (e.g., request service from a technician, discontinue operation of the laboratory device, etc.). For example, when a laboratory device, such as a stainer, needs a diagnostic, a pop-up window 1268 may appear in virtual laboratory 900 and/or virtual laboratory stations 905-930 requesting authorization for a remote diagnostic of the stainer. A user may click on active element 1258 in pop-up window 1268 and provide authorization for the remote diagnostic. Virtual laboratory 900 and/or virtual laboratory stations 905-930 may also request user authorization to run automated servicing functions of the laboratory devices, such as auto-cleaning functions, software update functions, etc. It is contemplated that workflow server 155 may also automatically control the servicing of the laboratory devices. For example, workflow server 155 may automatically contact a technician to request servicing of a particular laboratory device. Workflow server 155 may request service upon detection of a service issue or upon a scheduled periodic basis). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chirica’s knowledge of detecting operational status of the laboratory stations using camera data and displaying the operational status and modify the system of Naik because such a system may be utilized as a training tool and/or a sales tool for demonstrating workflow, and potential improvements to efficiency and reductions in cost through modifications to laboratory workflow ([0161]).
Regarding claim 2, Naik teaches wherein the laboratory instrument(s) of the first group provide a type of data connection for internal data stream(s) (receiving status information) that is different from that of the laboratory instrument(s) of the second group (receiving optical image 20) (page 4 lines 23-25: The laboratory monitoring apparatus disclosed herein also includes a laboratory manager in communication with the plural diagnostic apparatus at least for receiving status information therefrom; page 6 lines 24-26: The monitoring apparatus 10 also includes an image receiver 30, in communication with the image transmission device 22 via the communications medium 26, for receiving the transmitted optical image 20 from the image transmission device 22; it is inherent that data for status information is different from video or image data from a camera).
Regarding claim 3, Naik teaches wherein the surveillance device comprises a video camera (image capture device 18, fig. 2) and the external surveillance stream(s) comprises a video signal of one or more of the second group of laboratory instrument(s) (page 6 lines 19-23: The monitoring apparatus 10 includes an image capture device 18 for selectively capturing an optical image 20 of at least a portion of the laboratory environment 14 as well as an image transmission device 22. The image transmission device 22 is in communication with the image capture device 18, for selectively transmitting the captured optical image 20 over a communications medium 26; page 7 lines 8-10: The image capture device 18 disclosed herein is preferably a video camera and the optical image 20 is a real time video image of at least a portion of the laboratory environment 14; camera or image capture device captures image of only a portion of the laboratory environment, and therefore diagnostic apparatus 16 in the portion of the laboratory environment correspond to a second group of laboratory instruments).
Regarding claim 14, Naik teaches wherein the lab monitoring interface (display as shown in fig. 1) comprises an augmented reality device designed to generate an overlay of virtual data on the field of view of an operator (page 4 lines 26-29: The graphical element is for communicating status information regarding one or more of the plural diagnostics apparatus within the laboratory environment to a user viewing the display on the image display device), the overlay being generated such as to display operational status of a laboratory instrument in the field of view of the operator (page 4 lines 26-29: The graphical element is for communicating status information regarding one or more of the plural diagnostics apparatus within the laboratory environment to a user viewing the display on the image display device), wherein 30positioning of the operational status (status information is embedded as graphical elements 46 to the display as viewed by the user) allows the operator to associate the operational status with the respective laboratory instrument (page 6 line 31 – page 7 line 7: The monitoring apparatus 10 also includes a laboratory manager 42 in communication with the multitude of diagnostic apparatus 16 at least for receiving status information 44 therefrom and for selectively directing the image processor 36 to embed a rendered graphical element 46 within the generated display 34 in response to the status information 44. FIG. 1 provides an exemplary view of several rendered graphical elements 46 embedded onto the generated display 34 of several items of diagnostic equipment 16 located within the laboratory environment 14. The graphical element 46 is for communicating status information 44 regarding one or more of the plural diagnostics apparatus 16 within the laboratory environment 14 to a user 50 viewing the display 52 on the image display device 34; as shown in fig. 1, the status information is positioned such as it is embedded with the associated diagnostic apparatus 16 in the laboratory).
Claims 15, 16 and 17 are similar in scope to claims 1, 1 and 2, respectively, and therefore the examiner provides similar rationale to reject these claims. Moreover, Naik teaches an analytical laboratory (abstract: laboratory environment) comprising one or more laboratory instrument(s) (page 6 lines17-18: The laboratory monitoring apparatus 10 includes an augmented video display with a laboratory environment 14 that includes a multitude of diagnostic apparatus 16) configured to perform one or more processing step(s) on a sample (sample analysis, page 6 lines 4-7); and a productivity tool (monitoring apparatus 10, fig. 2). Chirica teaches the samples are biological samples ([0047]: specimens include tissues or other biologic samples taken from an animal or human).


Claim(s) 4, 6-7, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Chirica, and further in view of Ikeda et al. (US 2020/0141607, hereinafter Ikeda).
Regarding claim 4, Naik and Chirica do not explicitly teach wherein the control unit is configured to detect an operational status by analyzing the video signal of the one or more of a second group of laboratory instrument(s) by detecting changes of a user interface of the laboratory instrument(s); and/or detecting movement and/or position of at least a part of the laboratory 10instrument(s); and/or detecting visual status indicators arranged on a housing of the laboratory instrument(s).
Ikeda teaches wherein the control unit is configured to detect an operational status ([0596]: operational status of the apparatus of the first apparatus group 4050) by analyzing the video signal of the one or more of a second group of laboratory instrument(s) ([0596]: when the camera is used as the operational status detecting unit) by detecting changes of a user interface of the laboratory instrument(s); and/or detecting movement and/or position of at least a part of the laboratory 10instrument(s) ([0596]: the operation status detecting unit detects motion of an apparatus of the first apparatus group 4050 or turning on or off a lamp); and/or detecting visual status indicators arranged on a housing of the laboratory instrument(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ikeda’s knowledge of detecting operating status based on changes in the movement or position of the instruments and modify the system of Naik and Chirica because such a system accurately acquires the operational status of the apparatus to be operated ([0106]).
Regarding claim 6, Naik and Chirica do not explicitly teach wherein the detecting movement and/or position of at least a part of the laboratory instrument(s) is detecting 20an open position and/or closed position of compartments for loading consumables of the laboratory instrument(s).
Ikeda teaches wherein the detecting movement and/or position of at least a part of the laboratory instrument(s) is detecting 20an open position and/or closed position of compartments for loading consumables of the laboratory instrument(s) ([0596]:  When the camera 4420 is used as the operational status detecting unit, the operating status detecting unit, for example, detects the motion of an apparatus of the first apparatus group 4050 or turning on or off a lamp, which indicates a behavior and is provided in an apparatus of the first apparatus group 4050, as the operational status of the apparatus of the first apparatus group 4050; detecting the motion of an apparatus or turning on/off a lamp is functionally analogous to detecting 20an open position and/or closed position of compartments for loading consumables of the laboratory instrument(s)). Please refer to the rejection of claim 4 for motivation to combine Ikeda with Naik and Chirica.
Regarding claim 7, Naik and Chirica do not explicitly teach wherein the visual status indicators are status LEDs.
Ikeda teaches wherein the visual status indicators are status LEDs ([0650]: In one embodiment, the infrared output device 4040 is mounted in the indoor unit 4012 of the air conditioner 4010 or in the indoor unit 4012′. The infrared output device 4040 is, for example, installed in the indoor unit 4012 or the indoor unit 4012′ (see the infrared output device 4040 shown by the solid lines in FIG. 58A and FIG. 58B) such that an infrared light-emitting part (for example, an infrared LED, not shown) of an infrared signal transmission unit 4044 (described later) is disposed on the outside of the body 4100 of the indoor unit 4012 or on the outside of the body 4100′ of the indoor unit 4012′). Please refer to the rejection of claim 4 for motivation to combine Ikeda with Naik and Chirica.
Regarding claim 10, Naik and Chirica do not explicitly teach wherein the 5surveillance device comprises a microphone arranged to capture operational noise of one or more of the second group of laboratory instrument(s).
Ikeda teaches wherein the 5surveillance device comprises a microphone arranged to capture operational noise (acquire operating sound of the apparatus) of one or more of the second group of laboratory instrument(s) ([0106]: the operating status detecting unit includes at least one of a microphone; [0107]: the operational status detecting unit acquires an operating sound of the apparatus to be operated or a notification sound at the time of receiving an infrared signal with the microphone; [0594]: the microphone elements 4210a may be used as the operational status detecting unit for the apparatus 4050b; [0595]: When the microphone elements 4210a are used as the operational status detecting unit, the operational status detecting unit detects, for example, an operation sound of an apparatus of the first apparatus group 4050 or a notification sound at the time when an apparatus of the first apparatus group 4050 performs a certain operation (voice, such as beep sound, that an apparatus of the first apparatus group 4050 emits from the speaker at the time of various operations) as the operational status of the apparatus of the first apparatus group 4050). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ikeda’s knowledge of detecting operating status using a microphone to capture operational sound and modify the system of Naik and Chirica because such a system accurately acquires the operational status of the apparatus to be operated ([0106]).
Regarding claim 18, Naik teaches wherein the step of capturing one or more external surveillance stream(s) of one or more of a second group of laboratory instrument(s) by a surveillance device comprises capturing a video image of one or more of the second group of 5laboratory instrument(s) (page 6 lines 19-23: The monitoring apparatus 10 includes an image capture device 18 for selectively capturing an optical image 20 of at least a portion of the laboratory environment 14 as well as an image transmission device 22. The image transmission device 22 is in communication with the image capture device 18, for selectively transmitting the captured optical image 20 over a communications medium 26; page 7 lines 8-10: The image capture device 18 disclosed herein is preferably a video camera and the optical image 20 is a real time video image of at least a portion of the laboratory environment 14; camera or image capture device captures image of only a portion of the laboratory environment, and therefore diagnostic apparatus 16 in the portion of the laboratory environment correspond to a second group of laboratory instruments).
Naik does not explicitly teach the processing the external surveillance stream(s) of the laboratory instrument(s) of the second group to detect an operational status of one or more laboratory instrument(s) of the second group comprises one or more of the following: detecting changes of a user interface of the laboratory instrument(s) and/or detecting movement and/or position of a part of the laboratory instrument(s) 10and/or detecting visual status indicators arranged on a housing of the laboratory instrument(s) and/or capturing a thermal image of one or more of the second group of laboratory instrument(s) and determining an operational temperature of at least a part of the 15laboratory instrument(s) to determine the operational status of a laboratory instrument in order to distinguish between a normal and abnormal operational status of the respective laboratory instrument(s).
Chirica teaches processing the external surveillance stream(s) (camera 103 located in the physical laboratory as shown in fig. 2) of the laboratory instrument(s) of the second group (physical laboratory station or stations) to detect an operational status (observe a specific machine or operation to determine the laboratory device status or status of the physical laboratory station) of one or more laboratory instrument(s) (laboratory device status) of 20the second group ([0145]: virtual laboratory 900 and/or virtual laboratory stations 905-930 may include one or more active components 1512 that link to one or more cameras 103 (e.g., video cameras, still cameras) located in the physical laboratory (see FIG. 2). Cameras 103 may provide real-time video feedback from the physical laboratory. For example, an active component related to virtual grossing station 910 may link to and provide live video feedback from a camera 103 located in the physical grossing station. Each virtual laboratory station may link to a camera 103 that is located to observe the related physical laboratory station or stations. Virtual laboratory 900 and/or virtual laboratory stations 905-930 may also link to cameras 103 configured to observe a specific machine or operation. For example, virtual laboratory 900 and/or virtual laboratory stations 905-930 may link to a camera 103 that is configured to observe the sample as it passes through a staining operation; [0148]:  Virtual laboratory 900 may include an analysis active component 970 enabling a selection by a user indicating a desire for management and/or economic data associated with a physical laboratory. Such information may include, for example, data related to at least one laboratory device, a job identifier, a time per operation, a user identifier, a success identifier, laboratory device service information, laboratory device status, physical laboratory economic data, lean workflow data, and/or potential improvement data. Such data may be provided by analytical modules 203, operational modules 202, and interface modules 201, via workflow server 155. It is also contemplated that external data may be provided via a connection of workflow server 155 to an outside network), output the operational status (display service information) of any one of the laboratory instrument(s) of the second group (virtual laboratory stations 905-930) via the lab monitoring interface (Virtual laboratory 900 and/or virtual laboratory stations 905-930 may be configured to display service information. At least some of the service information may be derived from sensors 102 associated with the laboratory devices. As shown in FIG. 8, in one embodiment of virtual laboratory 900 and/or virtual laboratory stations 905-930, a visual component and/or cue 1248 may display the service information (e.g., indicating a need for servicing of a particular physical laboratory device). Visual component or cue 1248 may be associated with one or more active components 1258 that allow an operator to take an action (e.g., request service from a technician, discontinue operation of the laboratory device, etc.). For example, when a laboratory device, such as a stainer, needs a diagnostic, a pop-up window 1268 may appear in virtual laboratory 900 and/or virtual laboratory stations 905-930 requesting authorization for a remote diagnostic of the stainer. A user may click on active element 1258 in pop-up window 1268 and provide authorization for the remote diagnostic. Virtual laboratory 900 and/or virtual laboratory stations 905-930 may also request user authorization to run automated servicing functions of the laboratory devices, such as auto-cleaning functions, software update functions, etc. It is contemplated that workflow server 155 may also automatically control the servicing of the laboratory devices. For example, workflow server 155 may automatically contact a technician to request servicing of a particular laboratory device. Workflow server 155 may request service upon detection of a service issue or upon a scheduled periodic basis). Please refer to the rejection of claim 1 for motivation to combine Chirica with Naik.
Ikeda teaches detecting changes of a user interface of the laboratory instrument(s); and/or detecting movement and/or position of at least a part of the laboratory 10instrument(s) ([0596]: the operation status detecting unit detects motion of an apparatus of the first apparatus group 4050 or turning on or off a lamp); and/or detecting visual status indicators arranged on a housing of the laboratory instrument(s) and/or capturing a thermal image of one or more of the second group of laboratory instrument(s) and determining an operational temperature of at least a part of the 15laboratory instrument(s) to determine the operational status of a laboratory instrument in order to distinguish between a normal and abnormal operational status of the respective laboratory instrument(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ikeda’s knowledge of detecting operating status based on changes in the movement or position of the instruments and modify the system of Naik and Chirica because such a system accurately acquires the operational status of the apparatus to be operated ([0106]).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Chirica, in view of Ikeda, and further in view of Gertner et al. (US 6049775, hereinafter Gertner).
Regarding claim 5, Naik, Chirica and Ikeda do not explicitly teach wherein the 15detecting changes of a user interface of the laboratory instrument(s) is detecting changes of colors and/or the appearance of one or more icons.
Gertner teaches wherein the 15detecting changes of a user interface of the laboratory instrument(s) is detecting changes of colors and/or the appearance of one or more icons (col. 8 lines 17-40: The operational status or condition of a particular mail insertion machine is discernable at all times by the color of indicia surrounding each machine icon. Accordingly, the user does not have to activate the machine icon to determine the operational status of a respective mail insertion machine. As illustrated in FIG. 7, each machine icon 70a, 70b has an area of indicia 71a, 71b immediately surrounding the graphic portion 72a, 72b of each machine icon that changes colors depending on the operating conditions of the particular insertion machine. Exemplary operating conditions and their respective colors are presented in Table 3 below; as shown Table 3, when the color surrounding machine icon changes from Pink to White, the operating condition of the machine changes from “Operator Break” to “Service”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gertner’s knowledge of using color changes to detect operating status and modify the system of Naik, Chirica and Ikeda because such a system allows remote monitoring and control of the systems (col. 1lines 24-26).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Chirica, and further in view of DeSimas et al. (US 2010/0082279, hereinafter DeSimas).
Regarding claim 8, Naik and Chirica do not explicitly teach wherein the video camera is configured to capture a thermal image of one or more of the second group of laboratory instrument(s).
DeSimas teaches wherein the video camera is configured to capture a thermal image (providing a thermal cycling instrument adapted to image) of one or more of the second group of laboratory instrument(s) (multi-well plate; Claim 1: A method for the calibration of a laboratory instrument comprising: providing a thermal cycling instrument adapted to image a multi-well plate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply DeSimas’ knowledge of using a thermal camera and modifying the system of Naik and Chirica because such a system helps to calibrate and verify proper operation of laboratory equipment ([0002]).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Chirica, in view of DeSimas, and further in view of Nagase (US 201/0227953).
Regarding claim 9, Naik, Chirica and DeSimas do not explicitly teach wherein the control unit is configured to determine an operational temperature of at least a part of the Page 25 of 29Docket No.: P35353-US laboratory instrument(s) to determine the operational status of a laboratory instrument in order to distinguish between a normal and abnormal operational status of the laboratory instrument(s).
Nagase teaches wherein the control unit is configured to determine an operational temperature of at least a part of the Page 25 of 29Docket No.: P35353-US laboratory instrument(s) (temperature of the steam trap 1) to determine the operational status of a laboratory instrument (normal state or abnormal state) in order to distinguish between a normal and abnormal operational status of the laboratory instrument(s) ([0072]: Diagnosis of the operating state of each steam trap 1 in the diagnosis unit 16 of the central management apparatus 3 is performed by, for each detection result of temperature and vibration that has been input to the input unit 15, performing comparison to the threshold values of temperature and vibration respectively that have been stored in the storage unit 17. The diagnosis unit 16 diagnoses whether the operating state of the steam trap 1 is a normal state or an abnormal state based on the detection results regarding temperature, and diagnoses whether the operating state of the steam trap 1 is a normal state or a state requiring caution based on the detection results regarding vibration, and when diagnosed a predetermined number of times (a number of times of abnormality recognition na) consecutively that the operating state of the steam trap 1 is a state requiring caution, the operating state of the steam trap 1 is diagnosed to be an abnormal state). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nagase’s knowledge of using operational temperature to determine operation status of the laboratory instruments and modify the system of Naik, Chirica, and DeSimas because such a system can reliably diagnose whether the operating state of the steam trap is a normal state or an abnormal state with one diagnosis ([0072]).


Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Chirica, in view of Ikeda, and further in view of Hosaka et al. (US 2012/0219157, hereinafter Hosaka).
Regarding claim 11, Naik and Chirica do not explicitly teach wherein the control unit is configured to determine the operational status of a laboratory instrument by 10analyzing its operational noise in order to distinguish between a normal and abnormal operational status of the respective laboratory instrument(s).
Ikeda teaches wherein the control unit is configured to determine the operational status of a laboratory instrument by 10analyzing its operational noise ([0106]: the operating status detecting unit includes at least one of a microphone; [0107]: the operational status detecting unit acquires an operating sound of the apparatus to be operated or a notification sound at the time of receiving an infrared signal with the microphone; [0594]: the microphone elements 4210a may be used as the operational status detecting unit for the apparatus 4050b; [0595]: When the microphone elements 4210a are used as the operational status detecting unit, the operational status detecting unit detects, for example, an operation sound of an apparatus of the first apparatus group 4050 or a notification sound at the time when an apparatus of the first apparatus group 4050 performs a certain operation (voice, such as beep sound, that an apparatus of the first apparatus group 4050 emits from the speaker at the time of various operations) as the operational status of the apparatus of the first apparatus group 4050). Please refer to the rejection of claim 10 for motivation to combine Ikeda with Naik and Chirica.
Hosaka teaches analyzing its operational noise (fig. 5 steps S501 to S504: operating sound from the machines is acquired and analyzed by comparing the sound level with stored contour figures of operating sound of the machines when operating under normal condition) in order to distinguish between a normal and abnormal operational status of the respective laboratory instrument(s) ([0020]: The sound acquisition unit 101 acquires environmental sound at any measuring point in an environment including machines to be measured (also referred to as a measurement space) using an acoustic sensor such as a microphone; [0046]: In step S506, there is no contour figure having the same sound pressure level and characteristic frequency component observed, and therefore, this indicates that any one of the machines is different from the normal operational state. Therefore, the contour determination unit 105 determines that the operational state of the machine is the abnormal state. If change of the sound pressure level of the characteristic frequency component is extremely fast, the contour determination unit 105 determines that the operational state of the machine is the abnormal state because rapid change of the sound pressure level cannot be seen in the normal operational state; [0051]:  a determination can be made as to whether the machines and the user are in the normal state or in the abnormal state, by comparing the sound pressure level of the environmental sound including the operating sound for each machine with the contour figures of the sound pressure level included in the basic data items). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hosaka’s knowledge of analyzing operating sound of the machines to determine their operational status as normal or abnormal and modify the system of Naik, Chirica and Ikeda because such a system can inspect the state of a machine operating in a factory or a building while the user moves ([0017]).
Regarding claim 19, Naik and Chirica do not explicitly teach capturing operational noise of one or more of the second group of laboratory instrument(s) by a microphone; and determining the operational status of a laboratory instrument by analyzing its operational noise in order to distinguish between a normal and abnormal operational status of the respective laboratory instrument(s).
Ikeda teaches w capturing operational noise of one or more of the second group of laboratory instrument(s) by a microphone ([0106]: the operating status detecting unit includes at least one of a microphone; [0107]: the operational status detecting unit acquires an operating sound of the apparatus to be operated or a notification sound at the time of receiving an infrared signal with the microphone; [0594]: the microphone elements 4210a may be used as the operational status detecting unit for the apparatus 4050b; [0595]: When the microphone elements 4210a are used as the operational status detecting unit, the operational status detecting unit detects, for example, an operation sound of an apparatus of the first apparatus group 4050 or a notification sound at the time when an apparatus of the first apparatus group 4050 performs a certain operation (voice, such as beep sound, that an apparatus of the first apparatus group 4050 emits from the speaker at the time of various operations) as the operational status of the apparatus of the first apparatus group 4050); and determining the operational status of a laboratory instrument by 10analyzing its operational noise ([0106]: the operating status detecting unit includes at least one of a microphone; [0107]: the operational status detecting unit acquires an operating sound of the apparatus to be operated or a notification sound at the time of receiving an infrared signal with the microphone; [0594]: the microphone elements 4210a may be used as the operational status detecting unit for the apparatus 4050b; [0595]: When the microphone elements 4210a are used as the operational status detecting unit, the operational status detecting unit detects, for example, an operation sound of an apparatus of the first apparatus group 4050 or a notification sound at the time when an apparatus of the first apparatus group 4050 performs a certain operation (voice, such as beep sound, that an apparatus of the first apparatus group 4050 emits from the speaker at the time of various operations) as the operational status of the apparatus of the first apparatus group 4050). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ikeda’s knowledge of detecting operating status using a microphone to capture operational sound and modify the system of Naik and Chirica because such a system accurately acquires the operational status of the apparatus to be operated ([0106]).
Hosaka teaches analyzing its operational noise (fig. 5 steps S501 to S504: operating sound from the machines is acquired and analyzed by comparing the sound level with stored contour figures of operating sound of the machines when operating under normal condition) in order to distinguish between a normal and abnormal operational status of the respective laboratory instrument(s) ([0020]: The sound acquisition unit 101 acquires environmental sound at any measuring point in an environment including machines to be measured (also referred to as a measurement space) using an acoustic sensor such as a microphone; [0046]: In step S506, there is no contour figure having the same sound pressure level and characteristic frequency component observed, and therefore, this indicates that any one of the machines is different from the normal operational state. Therefore, the contour determination unit 105 determines that the operational state of the machine is the abnormal state. If change of the sound pressure level of the characteristic frequency component is extremely fast, the contour determination unit 105 determines that the operational state of the machine is the abnormal state because rapid change of the sound pressure level cannot be seen in the normal operational state; [0051]:  a determination can be made as to whether the machines and the user are in the normal state or in the abnormal state, by comparing the sound pressure level of the environmental sound including the operating sound for each machine with the contour figures of the sound pressure level included in the basic data items). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hosaka’s knowledge of analyzing operating sound of the machines to determine their operational status as normal or abnormal and modify the system of Naik, Chirica and Ikeda because such a system can inspect the state of a machine operating in a factory or a building while the user moves ([0017]).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Chirica, and further in view of  Pal et al. (US 2011/0153096, hereinafter Pal).
Regarding claim 12, Naik and Chirica do not explicitly teach wherein the productivity tool is configured to display an aggregate of the operational status of the first group 15and the second group of laboratory instrument(s) in an operational status dashboard, the operational status dashboard being configured to show the operational status of any combination of the laboratory instrument(s) of both the first and second group.
Pal teaches wherein the productivity tool is configured to display an aggregate of the operational status of the first group 15and the second group of laboratory instrument(s) (aggregate operational status of each wind turbine in power system) in an operational status dashboard (live plot 500 as displayed in fig. 6; [0026]: Display component 214, causes processor 204 to display monitored environmental conditions corresponding to each wind turbine presented on display 206. In particular, display component 214 displays an aggregate operational status of each wind turbine in power system 100. For example, a live plot of power system 100 may be displayed to a user. In one embodiment, to simplify a necessity of a user to check individual wind turbines, icons representative of each wind turbine in power system 100 may be shown with a visual indicator, such as a color code, that corresponds to an environmental condition level. Thus, once an unfavorable environmental condition (e.g., an environmental condition that is one of above the first threshold level and below the second threshold level) is determined, a wind turbine indicating or associated with the unfavorable environmental condition may be indicated by the color red on display 206), the operational status dashboard being configured to show the operational status of any combination of the laboratory instrument(s) of both the first and second group ([0031]: Icons representative of each wind turbine in a power system is shown in FIG. 6 and each icon is "filled" with one of three visual indicators, a solid indicator as shown at wind turbine 502, and cross hatching indicator as shown at wind turbine 504, and an indicator void of any color as shown at wind turbine 506. In this embodiment, the live plot provides information about a thermal state of each wind turbine. For example, a solid indicator as shown at wind turbine 502 indicates that wind turbine 502 is at an unsafe thermal state and auto-shutdown has failed. A cross hatching indicator as shown at wind turbine 504 indicates that an auto-shutdown of wind turbine 504 is successful. An indicator void of any color as shown at wind turbine 506 indicates that wind turbine 506 is running normally. In addition to the icons, a wind farm level status 508 may also be provided. Wind farm level status 508 provides a user with, for example, a summary of the different levels of an operating state (e.g., a thermal state) of the wind turbines and an indication of how many wind turbines in the wind farm are at each level). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pal’s knowledge of displaying operational status of all machines and modify the system of Naik and Chirica because such a system enables a user to easily identify any machine with abnormal operating status and quickly take control action and force a shutdown of that specific machine ([0026]).


Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 13 and 20, McNeill et al. (US 2014/0247347) describes to detect the proximity of an operator (person) to laboratory instrument (machine 12) monitored by a surveillance device (camera system 10; [0067]: Block 212 represents the camera system 10 determining that a person 50 is within a particular area associated with the machine 12, such as an area where the person 50 would be present while clearing or correcting the jam. In some examples, the method specified in block 212 is achieved by comparing one or more captured images 16 to a reference image 18 and applying suitable video analytics, and thus a person being in the particular area associated with the machine is an additional process machine state that can be identified by camera system 10 using video analytics. Block 214 represents the camera system 10 disabling at least part of the machine 12 while observing that the person 50 is still within the area adjacent the machine 12).
However, none of the cited prior art references teach, either individually or in combination, to temporarily disable the respective surveillance device arranged to capture an external surveillance stream of the laboratory instrument(s) to protect privacy of the operator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2007/0168970) describes a target machine to perform a test, while at the same time being monitored by an external agent, such as lab control server or sentry, without interfering with the progress of the test. The sentry may periodically retrieve information from management VM to determine the operational status of target VM.  If target VM has failed or its operations have exceeded the time limit, then sentry may terminate the operations of target VM. For example, sentry send a command to management VM that suspends the operations of target VM. Target VM may then be rebooted or shut down.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612